Citation Nr: 0309799	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  97-17 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel

INTRODUCTION

The veteran served on active duty from September 1959 to 
January 1980.  

The record reflects that, in June 1992, the Department of 
Veterans Affairs (VA) Regional Office (RO) denied the claim 
of entitlement to service connection for the cause of the 
veteran's death.  The appellant, widow of the veteran, was 
notified of the RO's denial and advised of her appellate 
rights, but she did not appeal the decision.  Therefore, the 
June 1992 RO decision became final.  

In September 1996, VA received the appellant's application to 
reopen her claim for service connection for the cause of the 
veteran's death and for dependency and indemnity compensation 
(DIC).  The RO, in a rating decision of February 1997, denied 
the appellant's claim for cause of the veteran's death on the 
basis that new and material evidence had not been submitted 
warranting reopening the claim.  With the submission of 
additional evidence, the RO, in a subsequent decision of May 
1997, found that new and material evidence had been 
submitted, reopened the claim, and, based on de novo review 
of the record, thereafter denied the claim on the merits.  
She pursued her appeal.  

Before proceeding to the merits on the issue of service 
connection for the cause of the veteran's death, the Board 
notes that, under 38 U.S.C.A. § 7104(a) (West 1991), all 
questions in a matter subject to a decision by the Secretary 
shall be subject to one review on appeal to the Board.  In 
the instant case, the Board must initially determine whether 
it has jurisdiction to proceed on that issue by assessing the 
question of whether the appellant has presented new and 
material evidence sufficient to reopen her claim because 
doing so goes to the Board's jurisdiction to reach the 
underlying claim of service connection and adjudicating it de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Marsh v. West, 11 Vet. App. 468, 471 (1998); Smith 
(Irma) v. Brown, 10 Vet. App. 330, 332 (1997).  Accordingly, 
the Board has recharacterized the issue on appeal as 
indicated on the title page of this decision.  

The Board notes that the law provides that a claim by a 
surviving spouse for compensation or dependency and indemnity 
compensation includes a claim under 38 U.S.C.A. § 1318(b) 
(West 2002).  In October 2001, the RO informed the appellant 
that there was a temporary stay on the issue of Dependency 
and Indemnity Compensation benefits.  During the pendency of 
this appeal, the temporary stay has been lifted and her 
entitlement to such benefits is addressed in the Remand 
portion of this decision.  

Inasmuch as the above-mentioned issue is not inextricably 
intertwined with the issue of whether the appellant has 
submitted new and material evidence warranting reopening of 
her claim for entitlement to service connection for the cause 
of the veteran's death, the Board in this decision will 
decide the latter issue.  


FINDINGS OF FACT

1.  The VA's duty to assist the appellant in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran's death certificate reports that he died in 
January 1992; the cause of death was cardiopulmonary arrest, 
due to severe metabolic and respiratory acidosis, due to 
Escherichia coli septicemia, due to right lower lobe 
pneumonia; with urinary tract infection noted as a 
significant condition contributing to death, but not related 
to the underlying cause of death.  

3.  At the time of the veteran's death, he was service-
connected for bilateral hearing loss, rated 20 percent 
disabling; and for degenerative joint disease of the left 
knee, dislocation of the left shoulder, fracture of the right 
fourth metacarpal, fracture of he right second toe, fracture 
of the nasal bone, and tonsillectomy, all rated as 
noncompensably disabling.  

4.  In a June 1992 rating decision, the RO denied service 
connection for the cause of the veteran's death; the 
appellant was notified of the denial; she did not appeal, and 
the June 1992 rating decision became final.  

5.  Evidence added to the record since the June 1992 RO 
decision is relevant and probative and, when viewed in 
conjunction with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the case.  

6.  No competent medical evidence has been presented that 
attributes a fatal disease process to military service, or to 
any of the veteran's previously service-connected 
disabilities.  

7.  No competent medical evidence has been presented to show 
that the veteran's service-connected disabilities, or 
treatment thereof, played any role in the veteran's death.  


CONCLUSIONS OF LAW

1.  The RO's June 1992 decision denying service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002).  

2.  Evidence received since the June 1992 RO decision is new 
and material; the claim of entitlement to service connection 
for the cause of the veteran's death is reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2000).  

3.  A service-connected disability did not cause, hasten or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.309, 3.312 
3.326(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  See 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The amendments to 38 C.F.R. § 3.156(a), 3.159(c) 
and 3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
below.  

In addition, it was noted in the VCAA that, with respect to 
previously disallowed claims, "[n]othing in (38 U.S.C.A. § 
5103A) shall be construed to require the Secretary to reopen 
a claim that has been disallowed, except when new and 
material evidence is presented or secured, as described in 
(38 U.S.C.A. §  5108)."  See 38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).  Therefore, the recent change to the law has not 
modified the requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.  Thus, it is necessary that the case be 
adjudicated initially by the Board on the issue of whether 
new and material evidence is of record to reopen the claim.  
See Barnett, 83 F.3d at 1383; Marsh, 11 Vet. App. at 471; 
Smith (Irma), 10 Vet. App. at 332.  If it is determined that 
such evidence has been presented, the claim will be reopened, 
and any required development would be undertaken.  See Elkins 
v. West, 12 Vet. App. 209 (1999).  

New and Material

The Board, in the first instance, must rule on the matter of 
reopening this claim.  The statues make it clear that the 
Board has a jurisdictional responsibility to consider whether 
it is proper for a claim to be reopened, because reopening is 
jurisdictional.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001). 

In an unappealed June 1992 rating decision, the RO denied the 
appellant entitlement to service connection for the cause of 
the veteran's death.  The basis for the decision was that the 
conditions which caused his death were not shown in service 
or within one year following discharge from service; there 
was no medical evidence of a nexus between the conditions 
causing the veteran's death and his service; and a service-
connected disability did not cause, hasten or contribute 
substantially or materially to the veteran's death.  The 
evidence of record at the time of the June 1992 rating 
decision consisted of the veteran's service medical records; 
his April 1980 VA examination report; his Womack Army Medical 
Center treatment records for July 1986 to June 1987; his VA 
outpatient treatment records for May 1988 to January 1989; 
and his death certificate.  The appellant was notified of the 
June 1992 rating decision and apprised of her appellate 
rights.  She did not appeal the decision and it became final.  
In September 1996, VA received her application to reopen the 
claim for service connection for the cause of the veteran's 
death.  

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108 (West 1991); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  As defined by 
regulation, new and material evidence means evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  There is no requirement, however, that in order to 
reopen a claim, that the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.  

Evidence associated with the claims folder since the June 
1992 RO decision consists of the veteran's private 
treatment/hospitalization records for 1987; his VA outpatient 
treatment records for September 1988 to January 1992; his 
treatment/hospitalization records from Womack Army Medical 
Center for 1985 to January 1992, to include his terminal 
hospitalization records for January 1992; and the May 1997 
report of a VA medical examiner.  The Board finds that this 
additional evidence is new and material, in that it directly 
impacts on the issue of whether the veteran's death was 
caused, hastened or contributed to by a service-connected 
disability, and is sufficient to reopen the appellant's 
previously disallowed claim for service connection for the 
cause of her husband's death.  The treatment records, 
particularly his terminal hospitalization records, and VA 
medical examiner's opinion, based on review of the entire 
record, bear directly and substantially upon the specific 
matter under consideration; are neither cumulative nor 
redundant; and the additional evidence alone, or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim of service 
connection for the cause of the veteran's death; hence, the 
claim is reopened.  

Service Connection

Since the Board has reopened the claim for service connection 
for the cause of the veteran's death, the claim is now 
subject to the provisions of the recently enacted VCAA.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act 
and implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

The Board finds that the October 1996, November 1996, 
February 1997, May 1997, July 1997, July 2001, and October 
2001 correspondence sent to the appellant, describing what VA 
would do to assist her, the evidence the appellant needed to 
provide, and the evidence the VA had, and a May 1997 
Statement of the Case and a February 2000 Supplemental 
Statement of the Case, sent to both the appellant and her 
representative, provided notice to the appellant of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award 
the benefits sought.  Thus, the appellant been provided 
notice of what VA was doing to develop the claim, notice of 
what she could do to help her claim, and notice of how her 
claim was still deficient.  Cf. Quartuccio v. Principi, 16 
Fed App. 183 (2002).  No further assistance is necessary to 
comply with the requirements of this new legislation, or any 
other applicable rules or regulations, regarding the 
development of the pending claim.  

Factual Background

The veteran died in January 1992.  The death certificate 
reports that the cause of death was cardio-pulmonary arrest, 
with the approximate interval between onset and death as 30 
minutes; due to or as the consequence of severe metabolic and 
respiratory acidosis, with the approximate interval between 
onset and death as 2 days; Escherichia coli septicemia (since 
identified), with the approximate interval between onset and 
death as 3 days; and right lower lobe pneumonia (since 
identified), with approximate interval between onset and 
death as 3 days, as the underlying causes of death.  Also 
listed as another significant condition contributing to 
death, but not resulting in the underlying cause of death, 
was urinary tract infection.  No autopsy was performed.  

During the veteran's lifetime, service connection had been 
established for bilateral hearing loss, rated 20 percent 
disabling; and for degenerative joint disease of the left 
knee, dislocation of the left shoulder, fracture of the right 
fourth metacarpal, fracture of the right second toe, fracture 
of the nasal bone, and tonsillectomy, all rated as 
noncompensably disabling.  

Review of the service medical records show that the report of 
the veteran's routine medical examination of June 1962 
indicates that the heart's aortic second sound was louder 
than the pulmonic second heart sound, there was a grade 1-2 
mid-systolic murmur over the entire precordium, with no 
radiation, blood pressure reading was 130/72.  On medical 
examination in November 1970, blood pressure readings were 
taken, both morning and evening, over a three-day period, 
which were within high-normal range (Day 1: 158/90 and 
150/80; Day 2: 158/94 and 138/88; Day 3, 142/84).  Physical 
examination of the heart found it normal and results of a 
December 1970 electrocardiogram (EKG) were normal.  Also in 
December 1970, the veteran was seen for complaints of chest 
pain.  Blood pressure was recorded as 164/90 and 158/98.  
Hypertension was diagnosed.  In December 1971, he was being 
treated for blackouts, with no definite history of seizure 
activity, and a history of heavy drinking.  At the time, he 
gave a history of treatment for a "heart seizure."  On 
examination, he was shaky, but otherwise normal.  Reference 
was made to his recent EKG, which was normal.  After two days 
of observation, no abnormalities were found.  In May 1972, he 
was treated for ethanol withdrawal, and, at the time, he gave 
a history of "heart spasms."  Neither then, nor in any 
subsequent service medical record, is there any showing of 
organic heart disease or pulmonary condition.  In 1978, he 
was diagnosed with cirrhosis of the liver, associated with 
heavy alcohol intake.  

Post-service, the veteran underwent VA examination in April 
1980, which revealed normal blood pressure reading, normal 
cardiovascular system, normal respiratory system, and no 
acute disease revealed on chest x-ray.  

The veteran's outpatient treatment records from Womack Army 
Medical Center, for July 1986 to June 1987, show that he had 
been seen for various disorders.  A report in early 1987 
notes high blood pressure readings and denials by the veteran 
of any history or treatment for hypertension, although he 
noted prior elevated blood pressure readings.  The veteran's 
private hospitalization records for the latter part of 1987 
show that he was treated for right intracapsular hemorrhage, 
with subsequent renal and liver failure, gastrointestinal 
bleeding, recurrences of pneumonia, alcohol withdrawal and a 
history of alcohol abuse.  VA outpatient treatment reports 
for May 1988 to January 1989 show that he was being seen for 
depression following his stroke.  

The veteran's treatment records for 1985 to 1992 from Womack 
Army Military Center show that he was seen for various 
complaints, including acute right lower lobe pneumonia, 
streptococcus pneumonia with pleural effusion, in February 
1985.  His terminal hospitalization records, from Womack Army 
Military Center, shows that he had been admitted on January 
14, 1992, with complaints of shortness of breath, nausea, 
vomiting, diarrhea, severe right upper quadrant pain, and 
urinary tract infection.  On hospital admission, blood 
pressure reading was 79/55, with pulse 107.  The presumptive 
diagnoses at admission were right lower lobe pneumonia and 
urinary tract infection.  He was treated for pneumonia and 
septicemia, but expired on January 17, 1992.  The final 
diagnoses were overwhelming gram negative sepsis, with 
presumptive e coli septicemia (underlying cause); right lower 
lobe pneumonia; severe metabolic and respiratory acidosis; 
urinary tract infection; and cardiopulmonary arrest.  

In late 1996, the appellant submitted a statement asserting 
that her husband had been service-connected for upper 
respiratory conditions, which she contributed to the death of 
the veteran.  Accompanying her statement was a letter from 
the Agent Orange Administration, which shows that the claim 
for survivor's benefits had been denied.  

In May 1997, the RO requested the medical examiner at the VA 
medical clinic to review the veteran's entire record, 
including his service medical records, to determine whether 
it was as likely as not that the veteran's death was caused 
by a service-connected disability or that a service-connected 
disability hastened or contributed substantially or 
materially to the veteran's death.  

Following review of the entire record, the medical examiner 
noted that the terminal hospitalization report notes symptoms 
manifested by symptoms of hypertension; however, the medical 
examiner noted that the "hypertension" was a typo and it 
should have noted "hypotension" because of the blood 
pressure reading of 79/55, which would be consistent with the 
diagnosis of gram negative sepsis.  Also, the veteran had a 
history of pneumonitis and that aspiration was one of the 
possible causes of the fatal pneumonia.  However, the 
physician further noted that, in a chronically ill patient 
with a history of liver disease, renal failure, and so forth, 
pneumonia was a common cause of exodus and was simply due to 
the veteran's impaired immune system resulting from chronic 
illness.  

As for whether the veteran's prior cerebrovascular accident 
caused or contributed materially and subsequently to the 
cause of the veteran's death, the physician offered that, if 
the veteran was having difficulty swallowing and had a 
tendency to aspirate because of the cerebrovascular accident, 
it well may have so contributed; however, the medical records 
do not contain any indication of the veteran having had 
difficulty swallowing or aspiration to support such finding.  
As for the cause of the veteran's cerebrovascular accident, 
the physician noted that the diagnosis of cerebrovascular 
accident was intracapsular hemorrhage.  In addition, a review 
of the records showed that the veteran had an episode of 
isolated, borderline elevation of blood pressure in service 
and that serial blood pressure readings were taken over the 
course of several days, but a diagnosis of hypertension had 
not been made, based on those findings; the subsequent 
medical records do not show an elevated blood pressure until 
many years later.  The physician offered that, intracerebral 
hemorrhage, "stroke," frequently was related to 
hypertension, but there are other causes.  However, it was 
not unreasonable to say that, if the veteran did have primary 
hypertension, hypertension was more likely than not to have 
played at least a contributing part in the stroke.  

Analysis

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a); see generally 38 
U.S.C.A. Chapter 11.  

In pertinent part, the death of a veteran is service 
connected if "the death resulted from a disability incurred 
or aggravated [ ] in the line of duty in the active military, 
naval, or air service."  See 38 U.S.C.A. § 101(16); 38 C.F.R. 
§ 3.1(k).  A service-connected disability may be either the 
principal or a contributory cause of death.  See 38 C.F.R. § 
3.312(a).  A disability is the principal cause of death if it 
was the immediate or underlying cause of death, or was 
etiologically related to the death.  See 38 C.F.R. § 
3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, or aided or lent assistance 
to producing death.  See 38 C.F.R. § 3.312(c).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  See 38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  See Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  See 38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred during service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  

There is no dispute that the immediate cause of the veteran's 
death in January 1992 cardio-pulmonary arrest, due to or as 
the consequence of severe metabolic and respiratory acidosis, 
due to Escherichia coli septicemia and right lower lobe 
pneumonia.  Also listed as another significant condition 
contributing to death, but not resulting in the underlying 
cause of death, was urinary tract infection.  Cardiovascular 
disease, including hypertension, is a presumptive disease 
warranting service connection for a heart condition if such 
condition is manifested to a compensable degree within one 
year following service in a period of war, or following 
peacetime service on or after January 1, 1947, even though 
the disease was not shown to be present during such active 
duty service.  See 38 U.S.C.A.§ 1101; 38 C.F.R. §§ 3.307, 
3.309.  

In the veteran's case, he was seen in service for an isolated 
episode of possible hypertension, but, based on a series of 
blood pressure readings taken multiple times over the course 
of several days, a definitive diagnosis of hypertension was 
not made.  An elevated blood pressure reading, was not seen 
again until many years after the veteran was separated from 
active duty service.  Organic heart disease was not 
diagnosed.  Likewise, no respiratory disorder was noted in 
service, or for many years following his separation from 
active duty service.  The veteran also had a history of liver 
disease and excessive alcohol intake.  The veteran's terminal 
illness, according to the medical examiner and terminal 
hospitalization reports, indicated an abrupt onset, with 
symptoms consistent with pneumonia and septicemia.  The VA 
medical examiner noted that the veteran had symptoms of 
hypotension (low blood pressure), not hypertension (high 
blood pressure), consistent with the diagnosis of gram-
negative sepsis.  Although the medical examiner could not 
determine the definitive cause of the veteran's fatal 
pneumonia, the physician offered that it could have been due 
to the veteran's impaired immune system caused by chronic 
illness.  

The Board notes that the durations of the fatal conditions 
immediately causing and contributing to the veteran's death 
are noted on his death certificate as having been present 
anywhere from thirty minutes (cardio-pulmonary) to two days 
(severe metabolic and respiratory acidosis) or three days 
(Escherichia coli septicemia and right lower lobe pneumonia).  
Furthermore, and most importantly, the record contains no 
medical evidence or medical opinion, based on review of the 
record, of a nexus between any of the veteran's fatal 
disorders and his military service, or a medical opinion of 
an etiological relationship between his later diagnosed fatal 
conditions and a disease or injury in service.  As such, 
service connection for heart, respiratory, septicemia, or 
pneumonia on a direct basis is not warranted.  Also, the 
record contains no medical evidence or medical opinion, based 
on review of the record, that any of the veteran's service-
connected disabilities, to include tonsillectomy or residuals 
of a nasal bone fracture, hastened or contributed 
substantially or materially to the veteran's death.  Since 
none of the veteran's fatal conditions are service-connected, 
and since none of the veteran's service-connected 
disabilities have been medically shown to have hastened or 
contribute substantially or materially to the veteran's 
death, the Board must conclude that a service-connected 
disability did not cause, hasten or contribute substantially 
or materially to the veteran's death.  

While the appellant may well believe that the veteran's fatal 
disabilities were somehow related to his active military 
service or to his service-connected disabilities, to include, 
as the appellant alleges, his service-connected tonsillectomy 
or residuals of his nasal bone fracture, which she 
characterizes as respiratory conditions, the Board would like 
to emphasize that it is the province of trained health care 
professionals to enter conclusions that require medical 
opinion, such as the etiology of any of the veteran's fatal 
conditions noted on his death certificate and a nexus between 
any of those fatal conditions and the veteran's service or to 
any of his service-connected disabilities.  In this case, the 
appellant's evidentiary assertions are found to be inherently 
incredible when viewed in the context of the total record.  
An appropriate medical expert must identify such a 
relationship, which involves a medical diagnosis (and nexus 
to service or to some service-connected disability).  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App 609, 611 
(1992).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for the cause of the 
veteran's death.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); VCAA § 4 (to be codified as amended at 
38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  



ORDER

To the extent the Board has determined that new and material 
evidence having been submitted to reopen the appellant's 
claim seeking service connection for the cause of the 
veteran's death, the appeal is granted.  

Service connection for the cause of the veteran's death is 
denied.  


REMAND

As for the appellant's claim for DIC, the Board notes that, 
effective August 23, 2001, the Board had imposed a temporary 
stay on the adjudication of these claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug.16, 2001).  In that 
decision, the Federal Circuit directed the Department to 
conduct expedited rulemaking, which will either explain why 
certain regulations (38 C.F.R. §§ 3.22 and 20.1106) are 
inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  On April 
5, 2002, VA amended 38 C.F.R. § 20.1106 to provide that there 
would be no "hypothetical" determinations as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced Dependency and Indemnity benefit available under 
38 U.S.C.A. § 1318.  See Fed. Reg. 16309-16317 (April 5, 
2002).  The temporary stay on the adjudication of certain 
38 U.S.C. § 1318 claims, including the claim in this case, 
has recently been lifted, effective April 8, 2003.  

A review of the record does not reveal that the RO has 
adjudicated a claim for 38 U.S.C.A. § 1318 benefits or that 
the appellant has been provided with the laws pertaining to 
38 U.S.C.A. § 1318 claims.  An October 22, 2001, letter from 
the RO to the appellant indicated that it would adjudicate 
her 38 U.S.C.A. § 1318 claim once the stay was lifted.  Now 
that temporary stay has been lifted, adjudication of the 
issue needs to be undertaken by the RO.  

Accordingly, this case is REMANDED for the following:  

The RO should initially re-examine the 
appellant's claims for 38 U.S.C.A. § 1318 
benefits and determine whether additional 
development or review is warranted under 
the VCAA.  If no additional action is 
required, or when it is completed, the RO 
is to provide the appellant and her 
representative a Statement of the Case 
(with an appropriate period of time to 
respond) pertaining to that issue in 
accordance with 38 C.F.R. § 19.29, unless 
that matter is resolved by granting the 
benefits sought, or by the appellant's 
withdrawal of her Notice of Disagreement.  
See 38 C.F.R. § 19.26.  If, and only if, 
a timely substantive appeal is received 
should that matter thereafter be returned 
to the Board for appellate review.  See 
38 U.S.C.A. § 7105(d); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

